DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umetani (US 2013/0214824).
Regarding claim 1, figures 20 and 21 of Umetani teach a wide band gap (WBG) power semiconductor system (par. 48 describes where M1 is GaN), comprising: a controller [93] configured to generate a switching control signal; 5a gate driver [remainder of fig. 20 except for M1] configured to receive the switching control signal and generate a switching drive signal in response to the switching control signal; and a WBG power semiconductor device [M1] coupled to the gate driver and comprising a gate terminal configured to receive the switching drive signal, the WBG power semiconductor device configured to be switched in response to the switching drive 10signal, wherein the switching drive signal has one of three signal levels: a first voltage level higher than a zero voltage level, a second voltage level lower than the zero voltage level, and the zero voltage level at an arbitrary instant, so that the gate driver drives the WBG power semiconductor device with the three signal levels (fig. 21 shows transition from State A to B to C where gate voltage is positive, negative, and zero).
Regarding claim 2, figures 20 and 21 of Umetani teach wherein, in a course of supplying the switching drive signal of the first voltage level to the gate terminal of the WBG power semiconductor device, the gate driver is configured to change a level of the switching drive signal to the second voltage level to turn off the WBG power 20semiconductor device and then change the level of the switching drive signal back to the zero voltage level after a predetermined time interval (fig. 21).
Regarding claim 3, figures 20 and 21 of Umetani teach wherein the WBG power semiconductor device further comprises a source terminal, and 25wherein a voltage between the gate terminal and the source terminal of the WBG power semiconductor device is configured to transition from the first voltage level to the second voltage level when the switching drive signal transitions from the first voltage level to the second voltage level, and maintain the zero voltage level after a predetermined time.
Regarding claim 4, figures 20 and 21 of Umetani teach wherein the WBG power semiconductor device further comprises a drain terminal, and wherein a current flowing between the drain terminal and the source terminal of the WBG power semiconductor device is configured to be cut off as the voltage 5between the gate terminal and the source terminal of the WBG power semiconductor device transitions to the second voltage level.
Regarding claims 5-7, these claims are merely methods to operate the circuit having structure recited in claims 1-4.  Since Umetani above teaches the structure, the methods to operate such a circuit are similarly disclosed.

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.